DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Application/Amendment/Claims
Applicant’s response filed 26 April 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 25 January 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-21, filed 6 March 2018, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (“Shibata”; Breast Cancer - Current and Alternative Therapeutic Modalities, 2011; Prof. Esra Gunduz (Ed.), ISBN: 978-953-307-776-5, InTech, pages 489-502) in view of Kosai  et al. (“Kosai”; U.S. Pre-Grant Publication Number 2014/0023619) and Caruso et al., (“Caruso”; Proc. Natl. Acad. Sci. USA 1996, 93: 11302-11306; applicant’s IDS), as evidenced by Wold et al. (“Wold”; Curr Gene Ther. 2013 December, 13(6)421–433). 
This is a new rejection necessitated by applicant’s amendments to the claims. A response to any aspect of applicant’s traversal and declaration filed under 37 CFR § 1.132 considered relevant to the rejection as newly set forth is provided following the new statement of rejection.
Claim 1 recites a recombinant adenovirus comprising:
(i)    an interleukin-12 (IL-12) gene,
(ii)    a small hairpin RNA (shRNA) gene which is complementary to VEGF mRNA, and suppresses VEGF gene expression, and
(iii)    a promoter operably linked to the IL-12 gene and the shRNA gene.
It is noted that the promoter operably linked to the IL-12 gene and the shRNA gene is not necessarily required to be the same promoter linked to both genes.
Claim 2 recites the recombinant adenovirus of claim 1, wherein the IL-12 and shRNA genes are inserted into El and E3 regions of the adenovirus, respectively.
Claim 3 recites the recombinant adenovirus of claim 1, wherein the recombinant adenovirus has an E1A region, and comprises a deletion of an E1B 19 gene, an E1B 55 gene, or E1B 19/E1B 55 gene. It is noted that paragraph [0022] of the instant specification defines “deletion”: “The term "deletion" used in relation to a viral genomic sequence in the specification 
Claim 4 recites the recombinant adenovirus of claim 1, wherein the IL-12 gene includes an IL-12A (p35) gene sequence, an internal ribosome entry site (IRES) sequence and an IL-12B (p40) gene sequence.
Claim 5 recites a method for treating cancer in a subject in need thereof, comprising administering an effective amount of a composition comprising (a) a recombinant adenovirus; and (b) a pharmaceutically acceptable carrier to the subject, wherein the recombinant adenovirus comprises:
(i)    an interleukin-12 (IL-12) gene
(ii)    a small hairpin RNA (shRNA) gene which is complementary to VEGF mRNA, and
suppresses VEGF gene expression, and
(iii)    a promoter operably linked to the IL-12 gene and the shRNA gene.. 
Claim 14 recites the method for treating cancer of claim 5, wherein the IL-12 and shRNA genes are inserted into El and E3 regions of the adenovirus, respectively.
Claim 15 recites the method for treating cancer of claim 5, wherein the recombinant adenovirus comprises an El A region, and wherein the recombinant adenovirus comprises a deletion of an EIB region.

Claim 17 recites the method for treating cancer of claim 5, wherein the cancer is gastric cancer, lung cancer, breast cancer, ovarian cancer, liver cancer, bronchial cancer, nasopharyngeal cancer, laryngeal cancer, pancreatic cancer, bladder cancer, colorectal cancer, colon cancer, cervical cancer, brain cancer, prostate cancer, bone cancer, head and neck cancer, skin cancer, kidney cancer, polyploid carcinoma, thyroid cancer, parathyroid cancer or ureter cancer.
Claim 18 recites a method for treating tumor-induced thymic atrophy in a subject in need thereof, comprising administering an effective amount of a composition comprising (a) a recombinant adenovirus; and (b) a pharmaceutically acceptable carrier to the subject, wherein the recombinant adenovirus comprises:
(i) an interleukin-12 (IL-12) gene,
(ii) a small hairpin RNA (shRNA) gene which is complementary to VEGF mRNA and suppresses VEGF gene expression, and
(iii) a promoter operably linked to the IL-12 gene and the shRNA gene..
Claim 19 recites the method for treating tumor-induced thymic atrophy of claim 18, wherein the IL-12 and shRNA genes are inserted into El and E3 regions of the adenovirus, respectively.
Claim 20 recites the method for treating tumor-induced thymic atrophy of claim 18, wherein the recombinant adenovirus comprises an E1A region, and wherein the recombinant adenovirus comprises a deletion of an E1B region.

Shibata teaches in vivo gene therapy comprising administration of expression vectors comprising promoter-driven expression of a VEGF-directed shRNA and IL-12 to a mouse model of breast cancer. See paragraph bridging pages 489 to 490, and “Materials and Methods” sections 2.3 and 2.4. Shibata teaches in the “Results” sections 3.1 and 3.2 that tumor growth and metastatic spread and severity was significantly suppressed in the VEGF-C+IL-12 combination group compared to controls. The promotors driving expression are the human 7SK promoter for VEGF-directed shRNA, and EF-1α /HTLV-1 for IL-12.
Shibata teaches combined delivery of VEGF shRNA and IL-12 via plasmids, but does not exemplify the use of adenoviral vectors for delivering VEGF shRNA and IL-12. However, Shibata expressly teaches that “IL-12 gene therapy using adenoviral vectors in animal cancer models has been shown to be as effective as [IL-12] protein exposure, but avoids the systemic toxicity seen in human trials”, thereby providing explicit motivation to employ adenoviral vectors in the nucleic acid constructs taught therein for delivery of combination of delivery VEGF shRNA and IL-12 in the treatment of breast cancer. See Shibata, 1st full paragraph of page 499.
Kosai teaches the use of recombinant adenoviral vectors (see abstract and throughout for example) expressing IL-12 and/or VEGF shRNA for the treatment of cancers that include tumorous cancers (see paragraph 0081 for example). Treating a cancer characterized by a tumor such as any of those taught in paragraph [0081] of Kosai would naturally treat tumor-induced thymic atrophy. Kosai teaches that the recombinant adenovirus can comprise a deletion of an 
Caruso teaches an adenoviral vector comprising IL-12 p35 and p40 subunits expressed using an internal ribosome binding site for treating cancer (See “Recombinant Adenoviral Vectors” of Materials and Methods section). Caruso teaches that injection of this vector resulted in a significant increase in survival time of test animals (see abstract).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Shibata, who teaches administration of IL-12 combined with VEGF shRNA via plasmid delivery systems for treatment of breast cancer, by substituting adenoviral-based vectors in place of the plasmid delivery system of Shibata. Shibata expressly teaches that adenoviral vectors have been shown in animal cancer models to provide for effective therapeutic delivery without systemic toxicity. Accordingly, motivation in the published prior art is expressly provided. Moreover, Kosai teaches administration of VEGF shRNA and/or IL-12 via a recombinant adenoviral vector for the same purpose (i.e treatment of tumorous cancers). One of ordinary skill in the art would have considered it obvious to administer both gene constructs from a single recombinant adenoviral vector, since motivation in the prior art to do so is expressly provided by Shibata, and alternatively, is strongly implied by Kosai. It also would have been obvious to one of ordinary skill in the art to construct the IL-12 delivery cassette to deliver p35 and p40 along with an IRES, since Caruso teaches that such constructs are more effective at delivery of IL-12 (see abstract). Furthermore, since each and every gene construct and adenoviral element was known and demonstrated in the cited prior art, one of ordinary skill in the art would have had a reasonable prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the obviousness rejection over Kosai and Caruso by both argument and declaration filed under 37 CFR § 1.132. While the instant rejection is a new rejection that incorporates the teachings of Shibata, applicant’s arguments and data produced in said declaration are responded to in an attempt to provide for compact prosecution.
Applicant traverses the obviousness rejection over Kosai and Caruso by arguing that Kosai does not teach or suggest that an IL-12 gene and anti-VEGF RNA can be co-expressed by a recombinant adenovirus vaccine. As a preliminary matter, it is noted that Shibata teaches co-delivery of IL-12 and VEGF-directed shRNA from a single nucleic acid construct, rendering this argument unpersuasive. However, it is noted that this argument would not be persuasive even if Shibata was not relied upon, since the obviousness rejection as previously set forth acknowledged that Kosai does not expressly teach IL-12 gene and VEGF shRNA co-expression by a recombinant adenovirus vaccine. Rather, this element was held to be obvious, since it is prima facie obvious to combine treatments known to work separately against the same disease. Merely pointing out that which the examiner has already acknowledged and addressed in the lack of any other evidence that they could not be combined is not persuasive. Rather, applicant’s arguments in this regard provide nothing more than the broad allegation that “there are hundreds of kinds of therapeutic genes that can be used to treat cancer. Even if two or more of the genes rd full paragraph, page 8. Applicant has provided no evidence for these assertions, which are considered unsupported therefore.
Regardless, it is emphasized that the addition of Shibata to the instant rejection directly refutes applicant’s assertion, since Shibata teaches co-delivery of IL-12 and VEGF shRNA from a single nucleic acid construct for the treatment of tumorous cancer (i.e. breast cancer). The argument that the art does not provide motivation for the combination is unpersuasive therefore.
It is also argued that Kosai and Caruso do not address the problem that the instant invention allegedly addresses, i.e. a reduction of the side effects of toxicity caused by IL-12 treatment. Again, notwithstanding the fact that Shibata expressly teaches delivery of IL-12 from adenoviral vectors can reduce such toxicity (as discussed above, see penultimate paragraph of Shibata), it is further emphasized that the notion that Kosai and Caruso do not address toxicity cannot be dispositive, since this limitation is not recited in the instant claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduction of IL-12 toxicity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, even if this limitation were to be recited in the present claims, such a recitation would not free the claims from the cited prior art because the constructs rendered obvious by the combination of Kosai and Caruso (and now Shibata) are considered substantially identical to the instantly claimed constructs. Since identical products cannot have mutually 
Applicant argues that when the recombinant adenovirus of the instant claims was utilized to treat tumor cells, VEGF secretion of tumor cells was 1.2 fold lower compared to that of the group that only expressed VEGF shRNA. However, it is unclear to what extent a 1.2 fold reduction could be considered “unexpected”, given that the reduction is so slight. Moreover, while applicant argues that the expression of IL-12 from a recombinant adenoviral vector expressing the combined VEGF shRNA and IL-12 resulted in a fivefold increase over the adenovirus expressing only IL-12, such an argument would appear to run counter to applicant’s arguments that IL-12 treatment is toxic, particularly when too much is administered. To wit, applicant’s most recent response argues paragraph [0003] the instant specification teaches that “a disadvantage of high IL-12 expression is that cytokine-associated toxicity…limits the acceptable dose for a patient when administered may appear in the entire body”, and that “overall downregulation of the immune effect may result in repeated administration of IL-12”. See applicant’s most recent arguments submitted 26 April 2021 regarding paragraph [0003] of the instant specification. Accordingly, applicant’s arguments render unclear whether a 5X increase in the expression of IL-12 constitutes evidence of unexpected success, or that such is even therapeutically desired. 
Applicant refers to figures 2B and 2C of the present application in further alleging that the claimed recombinant adenoviral vector expressing IL-12 and shVEGF combined provides for improved reduction in tumor volume versus delivery of IL-12 alone. This is not persuasive however. Applicant’s attention is directed to Figs. of Shibata, who teach a similar reduction in 
Applicant argues that it would not have been obvious to accomplish delivery of 2 genes from a single construct, based on the argument that the size and number of the inserted genes determines the size of the virus, and that increasing virus size decreases production efficiency. It is argued that when the number of inserted genes increases, the genes tend to cause problems such as a reduction in expression due to competition which ultimately affects the therapeutic effect of the recombinant adenovirus.
In response, this has been fully considered, but is not persuasive. Applicant’s assertions are not backed by any citation or reference to provide evidence that administration of 2 genes from an adenoviral vector would be problematic. These assertions are considered unsupported therefore. Applicant is reminded that arguments of counsel cannot take the place of evidence where evidence is required. Furthermore, the prior art is replete with teachings of the use of adenoviral vectors to deliver multiple genes. For example, Wold teaches that adenoviral vectors include high cloning capacity of approximately 37 kb, and as such can retain multiple transgenes (see Wold, paragraph bridging pages 3 and 4 for example). This would be more than sufficient to encode IL-12, which is a relatively small gene (IL-12A and IL-12B together comprising fewer than 4kb), along with a sequence encoding shRNA specific for VEGF, which should be no more than 0.1kb. While the claims require additional control features such as promoter elements, such elements are not considered to extend the size limits to exceed the limit disclosed by Wold. Accordingly, this argument is unpersuasive therefore.
Applicant has supplied a declaration furnished under 37 CFR § 1.132 by the inventor (“Yun”) further arguing the presence of unexpected results. “Experiment 1” is alleged to show 
Furthermore, the table presented under “Additional Experiment 1” is unclear in several regards. First, the table defines “Size” as “Total sizes of adenoviruses inserted into the genes”. Notwithstanding the fact that adenoviruses are not inserted into genes (but rather the other way around), it is unclear whether the kb size relates to the adenovirus as a whole, or only the transgenes inserted therein. Second, it is further noted that the sizes vary in a range from 36.1 to 36.7kb, which underscores how merely adding a short hairpin RNA (shRNA) barely changes the size at all, and thus cannot properly be construed as comprising two complete genes as implied in applicant’s arguments. It was well-known in the art that short hairpin RNAs comprise a double-stranded ~22mer oligonucleotide, which is very short indeed. It is thus not persuasive to argue as if two full-length genes are being transcribed from the recited adenovirus as stated in applicant’s arguments. Third, the table recites “therapeutic genes” that include undefined therapeutic genes. It is not clear what A, B, C and D therapeutic genes refer to, since these are not defined other than by referring to them as a “therapeutic gene”. Finally and perhaps most critically, it does not appear that any row in the Supplemental Table 1 describe the expression of both shVEGF and IL-12 together, and therefore it is unclear how applicant can refer to this table for support based on the notion that their combined expression is enhanced by the claimed vector construct, since no data has been presented regarding their combined expression.
per se, and methods of use thereof, as opposed to a method of making.
Regarding “Additional Experiment 2”, applicant presents evidence that tumor size decreases when treated with the adenoviral vector expressing VEGF-specific shRNA and IL-12. However, the only comparison is to saline. Since Shibata teaches similar data at figures 1B and 1C, i.e. decreased tumor volume in response to vectors expressing VEGF-specific shRNA and IL-12, the instant data supplied in the declaration showing same cannot fairly be considered evidence of unexpected results. The same conclusion may be reached with regard to “Additional Experiment 3”, which presents similar findings regarding a reduction tumor volume upon administration of a vector expressing VEGF-specific shRNA and IL-12. Such data cannot be considered unexpected in view of the teachings of Shibata at figures 1B and 1C which also show a reduction tumor volume upon administration of a vector expressing VEGF-specific shRNA and IL-12. “Additional Experiment 4” is not considered relevant to the present scenario, given that it compares a vector expressing VEGF-specific shRNA and IL-12 to an unidentified “competitor” of unknown composition. Such evidence cannot be construed as evidence of unexpected results, since the prior art is much closer in form and function to the instant invention, since the cited .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633